Citation Nr: 1743195	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-33 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been presented to reopen a previously denied claim of entitlement to service connection for a psychiatric disorder, to include anxiety disorder and bipolar disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from October 1984 to December 1987.  

This matter is before the Board of Veterans' Appeals (Board) from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2015, the Board remanded the case to afford the Veteran a Board videoconference hearing.  

In an August 2015 rating decision, the RO granted a total disability rating based upon individual unemployability (TDIU).  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

A September 2015 letter reflects that the Veteran was scheduled for a Board videoconference hearing in November 2015.  Although he failed to report for the scheduled hearing, a VA Report of Hospitalization reflects inpatient treatment in November 2015.  As such, the Veteran was not physically able to attend the hearing.  In addition, in a March 2016 submission, the Veteran stated that he still desires the Board videoconference hearing.  

Because the Board may not proceed with an adjudication of the Veteran's claim without affording him an opportunity for a Board hearing, a remand is required so that the RO may schedule a videoconference Board hearing and provide the Veteran with notification of such at his current address.  38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700(a).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference Board hearing with respect to whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for a psychiatric disorder, to include anxiety disorder and bipolar disorder.  The case should then be processed in accordance with established appellate procedure.  Then return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.  




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).  

